Citation Nr: 1503873	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an increased rating for residuals, bunionectomy, right great toe, currently evaluated as 10 percent disabling.

3. Entitlement to an initial compensable rating for left foot hallux valgus. 

(A claim of entitlement to an annual clothing allowance is addressed by the Board in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments.")


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1984, in September 2001, and from October 2001 to August 2002.  He was also a member of the United States Air Force Reserve, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

The service connection claim for a low back disability and the increased rating claim for the right foot disability come before the Board of Veterans Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran also initiated an appeal of a December 2013 rating decision of the Winston-Salem RO with regard to the initial noncompensable rating for left foot hallux valgus.  The Board takes jurisdiction of this last issue solely for the purpose of remanding for issuance of a statement of the case (SOC), as discussed below. 

During the course of the appeal, the RO increased evaluation of the Veteran's right great toe disability to 10 percent, effective March 16, 2007, which is the date of claim.  As the rating increase does not represent the maximum benefits allowable, the claim has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board remanded these claims in March 2012 and February 2014 for further development.  They now return for appellate review. 

Additional claims of entitlement to service connection for a bilateral shoulder disability, a bilateral elbow disability, an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and sleep apnea were previously on appeal before the Board.  These claims have since been granted in November 2012 and October 2014 rating decisions.  Accordingly, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must be timely filed to initiate appellate review of "downstream" issues such as the rating assigned for the disability or the effective date of service connection).  

A claim of entitlement to an annual clothing allowance is addressed by the Board in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, these claims must be remanded again for further development to make an informed decision, and to afford them every due consideration.

With regard to the service connection claim for a low back disability, the June 2014 VA opinion is not sufficient to make an informed decision, and therefore a new opinion must be obtained.  The opinion found against a relationship to service, and yet stated that the Veteran's current lumbar strain was in part "a continuation of . . . complaints and treatment of low back pain" that occurred in May 2006 and September 2008.  While the September 2008 back injury did not occur during service, the May 2006 treatment for back pain resulting from a stumble or fall was during a period of active duty for training (ACDUTRA).  The opinion's conclusion against a relationship to service is inconsistent with the finding that the Veteran's lumbar strain is partly related to the May 2006 injury sustained during an ACDUTRA period.  The Board notes that the records documenting this injury are dated May 19, 2006, and thus coincide with an ACDUDTRA period from May 14, 2006 through May 26, 2006.  Indeed, they were generated by an Air Force base hospital. 

Further, the June 2014 opinion does not provide any explanation in support of its conclusion, and does not mention or account for a back injury and mid and lower back problems that occurred during periods when the Veteran was a civilian.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Specifically, the private treatment records show that the Veteran sustained a low back injury in a September 1999 motor vehicle accident (MVA), with complaints of continued back pain related to this injury in August 2000.  The private treatment records also reflect reports of back pain and abnormal x-ray findings in June 2004 and August 2004.  The Veteran was not in any duty status at these times.  Thus, while the Veteran may have had continuing back pain since May 2006, the record shows that he had back pain prior to the May 2006 injury, including around the time of the September 1999 MVA.  Accordingly, a supplemental opinion must be obtained that is supported by an explanation and takes this pertinent evidence into account.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  
 
With regard to the increased rating claim for residuals of a bunionectomy of the right great toe, a new VA examination must be obtained, as the June 2014 examination report is not sufficient to make an informed decision.  Specifically, the examiner did not state whether the Veteran has a right foot injury that is moderate, moderately severe, or severe, as instructed by the Board in its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further, the examination report lists examples of considerable functional impairment that seem out of proportion to the clinical findings.  While the examiner documented mild or moderate symptoms and no pain on examination, the report states that the Veteran used a cane due to his right foot disability, that he could only stand for fifteen minutes at a time, and that it prevented him from using the stairs or climbing a ladder.  The examiner did not clarify whether the impairment described was based on a clinical assessment, or simply a transcription of the Veteran's own assertions.  In this regard, and significantly, the Veteran also has a service-connected disability of the left foot, and a low back condition.  Indeed, a July 2012 VA examination report specifically states that the Veteran used the cane for the low back condition and not the right foot disability, contrary to what was stated in the June 2014 examination report.  The examiner did not account for this inconsistency or clarify whether the stated functional limitations were due solely to the right foot disability in light of these other conditions.  Notably, the examiner also did not provide a response to the section of the report asking whether the Veteran used orthotics.  Private treatment records show that, at least in 2011, he had been issued orthotics.  This omission raises questions as to the thoroughness of the examination.  Accordingly, a new VA examination must be performed and a report of examination issued that addresses the above concerns.  See 38 C.F.R. § 4.2 (2014).

With regard to the initial evaluation of the left foot hallux valgus, the record shows that the Veteran submitted a timely notice of disagreement (NOD) in January 2014 respecting the initial noncompensable rating assigned this disability in a December 2013 rating decision.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  The RO acknowledged receipt of the NOD in a March 2014 letter, but has not had an opportunity to issue a statement of the case (SOC).  Accordingly, the appeal of the initial rating assigned the Veteran's service-connected left foot disability must be remanded so that the RO may provide him with an SOC on this issue.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29, 19.30 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After issuance of the SOC, if the Veteran remains dissatisfied with the outcome of this issue, he must file a timely substantive appeal (VA Form 9 or an equivalent statement) in order for the appeal to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The record indicates that the Veteran has recently been treated at the Durham, North Carolina VA Medical Center (VAMC).  His outstanding VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any recent treatment records pertaining to his low back and right foot.  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently in the claims file.

2. Obtain any outstanding VA treatment records from the Durham, North Carolina VAMC. 

3. Then, return the file to the physician who rendered the June 2014 VA opinion regarding the low back for a supplemental opinion.  If that physician is not available, or cannot provide an opinion without undue delay, the opinion may be provided by a different clinician.  The claims file must be made available to the clinician for review. 

After reviewing the file, the clinician must provide an opinion as to the likelihood that the Veteran's low back condition is related to active service.  The clinician rendering the opinion should consider (but need not discuss) the following evidence: 
a) May 1982 service treatment record (STR): Musculoskeletal pain secondary to sneezing and coughing.
b) July 1982 STR: Complaint of low back pain without radicular symptoms.  Slightly decreased lordosis on physical examination.  Impression was acute low back pain. 
c) September 1983 STR: Reported history of recurrent low back pain without radicular symptoms.  No recent trauma.  There was point tenderness in the left para L-5 spine area and pain with left lateral flexion.  Diagnosis was a lumbosacral strain. 
d) June 1984 separation examination: Spine evaluated as normal.  The Veteran denied recurrent back pain in the report of medical history. 
e) June 1992 report of medical history: Denied recurrent back pain. 
f) June 1997 periodic examination: Spine evaluated as normal. 
g) October 1999 private treatment record: Reported low back pain and left lower extremity pain and numbness radiating to just below the knee following a September 1999 MVA.  He was diagnosed with a lumbar spasm.  He underwent regular physical therapy sessions through December 1999, reporting at that time that his back and lower extremities were "doing very well."
h) August 2000 private treatment record: Reported low back pain for last two days in L5-S1 region.  He attributed it to the MVA that occurred "6-7 months ago" (likely referring to the 1999 MVA).  
i) August 2004 private treatment record: Seen on June 2004 for lumbar spine pain, as well as thoracic, cervical, and shoulder pain.  Based on X-ray study, diagnosed with thoracic segmental dysfunction. 
j) May 2006 STR (during period of active duty training): Seen in ER with two-day history of back pain after he "stepped wrong" by missing a step and "stumbled while climbing stairs."  Diagnosed with low back pain ("LBP") and instructed to avoid aggravating activities, take prescribed medications, and return to ER if worse.  The Veteran argues that his current low back disability stems from this injury. 
k) January 2007 Air Force Reserve medical assessment: Reported back problems. 
l) July 2008 private treatment record: Reported low back pain when walking.  He noted that he had an injury when he fell down steps in his barracks, likely in reference to the May 2006 injury.  X-rays of the lumbar spine showed normal disc space height and no evidence of fracture in the lumbar or thoracic spine.  However, the sacrum had a significant angle of about 70 degrees of flexion near its inferior aspect.  The Veteran reported pain in this area, but there was no history of a fracture in this location. 
m) September 2008 private treatment record: Reported low back pain after falling down stairs on September 6, 2008 and commenced physical therapy for his back.  
n) July 2012 VA x-ray study (recorded in VA examination report): Mild anterior wedge compression deformities at T11 and T12, age indeterminate. 

A complete explanation must be provided in support of the opinion. 

4. Schedule the Veteran for a VA foot examination to assess the current level of severity of his residuals of a right bunionectomy.  In addition to fully describing all current pathology and symptoms, the examiner must address the following: 
* Provide an opinion as to whether the Veteran has a foot injury that can be described as moderate, moderately severe, or severe, with a complete explanation.  
* The examiner must specify to the extent possible the functional impairment attributable to the right foot disability as opposed to other conditions (including of the left foot and low back) based on the examiner's own clinical assessment in conjunction with the Veteran's statements.  

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7. Provide the Veteran with an SOC as to the initial rating of his service-connected left foot hallux valgus.  Inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

